Fish, J.
1. The deceitful means and artful practice by -which an indictment charges the prosecutor was defrauded and cheated need not be the sole inducement which caused him to part with his property. Proof that they were relied upon and constituted in part such inducement will authorize a conviction, though there may have been other contributing inducements. 2 Clark & Marshall, Law of Crimes, 841, and cases cited.
2. There was no error in admitting testimony, and the evidence authorized the verdict. Judgment affirmed.

All the Justices concur.

O. N. Sellers, for plaintiff in error.
William Brunson, solicitor-general contra.